The Honorable Albert "Tom" Collier State Representative 2713 Ivy Drive Newport, AR 72112
Dear Representative Collier:
This is in response to your request for an opinion with regard to the Arkansas Activities Association ("Association").  You have asked the following specific questions:
1. Is the Arkansas Activities Association a state agency?
     2. Is the Association subject to the provisions of Arkansas law dealing with purchasing and sale of equipment that school districts and other state agencies must follow?
It is my opinion that the answer to your first question is, generally, no.  The United States District Court, Eastern District of Arkansas, has specifically stated that the Arkansas Activities Association is ". . . not itself a governmental body."  Dodson v. Arkansas Activities Ass'n, 468 F. Supp. 394, 396 (1979). It should be noted, however, that the District Court in that case did go on to state that the Association ". . . in effect exercises a delegated governmental power."  Id.  The action of the Association in regulating athletics was therefore deemed to be state action for purposes of the Fourteenth Amendment.  See also Windsor Park Baptist Church v. Arkansas Activities Ass'n, 658 F.2d 618 (1981), wherein the Eighth Circuit Court of Appeals found no violation of the free exercise clause of the First Amendment, made applicable to the states by the due process clause of the Fourteenth Amendment.
The "Arkansas Purchasing Law," which is codified at Arkansas Code of 1987 Annotated 19-11-201 et seq., must be initially considered in response to your second question.  A.C.A. 19-11-207 states:
    This subchapter shall apply to every expenditure of public funds by this state, acting through a state agency as defined in  19-11-203.
A.C.A. 19-11-203 states:
     "A `state agency' means any office, department, commission, counsel, board, bureau, committee, institution, legislative body, agency, government corporation, or other establishment or official of the executive, judicial, or legislative branch of this state. . ."
The Arkansas Activities Association is not an "establishment . . . of the executive, judicial, or legislative branch of this state."  It may therefore be concluded that it is not bound by state law governing purchases by state agencies.
The school districts' purchases are governed by A.C.A. 6-21-301
et seq. A.C.A. 6-21-301 defines a "Purchasing Official" as:
     "The board of directors of any school district or a lawfully designated agent of the school district with authority to contract or make purchases on behalf of the school district."
It thus appears that the answer to your question with respect to laws governing school districts will turn on whether the district lawfully designates the Arkansas Activities Association as an agent with authority to make purchases on behalf of that school district.  The  Association would in that instance be subject to laws governing purchases made by the district.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.